DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant’s arguments and claim amendments received on August 9, 2022 have been entered into the file. Currently, claim 1 is amended; claims 6 and 10 are canceled; claims 11-13 are new; resulting in claims 1-5, 7-9, and 11-13 pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/29/2022 is considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-9, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 13, the newly added limitations directed to the laminated body having a ΔHc of 7.5 A/m or less (claim 1) and 3.8 A/m or less (claim 13) are indefinite because it is not clear what a “ΔHc” of the laminated body refers to. Based on the current language of the claim, ΔHc could refer to a change in coercivity caused by a heat treatment process, by the process of forming the micro gaps in the soft magnetic layers, or by any other process that would result in a change in coercive force of the laminated body. However, the instant specification only describes one specific process involving both the formation of micro gaps and punching of the soft magnetic layers which causes a change in the coercive force of the laminated body.
In looking to the paragraphs [0180]-[0185] of the published application, ΔHc is said to refer to a “coercive force change amount” which is calculated as the difference (Hcb – Hca) between the coercive force of the soft magnetic layers prior to the formation of micro gaps and punching (Hca) and the coercive force of the laminated body after the formation of micro gaps and punching (Hcb) (see also paragraphs [0140]-[0144]). Although claim 1 requires that micro gaps are formed in the soft magnetic layers, the claim does not currently specify that the soft magnetic layers are also punched into a specified shape. The particular shape into which the soft magnetic layers are punched does not appear to be critical to the effects of the invention; however, the fact that the layers are punched is an essential aspect of the claimed change in coercive force, ΔHc (see, in particular, paragraph [0143]).
Therefore, in order to clarify the claimed ΔHc feature, the Applicant could consider amending claim 1 as follows:
changing line 4 to read --the magnetic core has a laminated body in which soft magnetic layers are punched and laminated-- (as supported by paragraphs [0140], [0143]-[0144], [0183] of the pg-pub), and 
changing line 14 to read --the laminated body has a ΔHc calculated as a difference in coercive force before and after the soft magnetic layers are divided into small pieces and punched (as supported by paragraphs [0142]-[0143], [0180]-[0185] of the pg-pub).
In order to clarify that the ΔHc recited in claim 13 further limits the ΔHc property as defined in claim 1, the limitation of claim 13 should read --wherein the ΔHc of the laminated body is 3.8 A/m or less when a is not 0.--
Regarding claims 2-5, 7-9, 11, and 12, the claims are rejected based on their dependency on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-5, 7-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0293316, cited on IDS) in view of Nakahata et al. (US 2021/0005364) and Kusaka et al. (JP 2008-112830, machine translation via EPO previously provided).
Regarding claims 1, 2, and 9, Park et al. teaches a coil electronic component (100) comprising a coil part (40; coil) and a magnetic body (50; magnetic core), wherein the coil part is formed inside the magnetic body, and wherein the magnetic body has a laminate (70; laminated body) in which magnetic metal plates (71) are laminated (Abstract, [0029], [0071], [0113], Figs. 1-6). Park et al. further teaches that the magnetic metal plates are broken into a plurality of small pieces (71a) by micro gaps formed in the plates ([0077], [0084], Fig. 4).
Although Park teaches that the magnetic metal plates may be formed of a crystalline or amorphous metal containing one or more of Fe, Si, B, Cr, Al, Cu, Nb, and Ni and that high permeability may be exhibited by the magnetic metal plates ([0054], [0056]), the reference does not expressly teach that the layers are made of soft magnetic material, have the claimed composition formula, or have a structure consisting of Fe-based nanocrystals.
However, in the analogous art of coil components, Nakahata et al. teaches a magnetic core (10) for a coil device, wherein the magnetic core is formed by alternately laminating a plurality of soft magnetic layers (12) and adhesive layers (14) ([0002], [0036], [0112], Fig. 2). A plurality of cracks (C; micro gaps) are formed in each of the soft magnetic layers, such that each of the soft magnetic layers is fragmented into a plurality of small pieces by the plurality of cracks ([0039], Fig. 3). Nakahata et al. teaches that the formation of cracks in the soft magnetic layers enables the layers to be punched with a weak force, thereby preventing a significant increase in coercivity due to the stress during manufacture of miniaturized devices ([0002]-[0003], [0046], [0057]). Nakahata et al. further teaches several Examples in which the change in coercivity ΔHc between the soft magnetic layers before and after the fragmentation and punching processes is within the range of 7.5 A/m or less and in which the claimed composition formula is satisfied ([0124]-[0125], Tables 1-16). Nakahata et al. further teaches that the soft magnetic layers have a structure including Fe based nanocrystals each having a particle size of 5 nm or more and 30 nm or less so as to obtain a sufficiently low coercive force ([0055]-[0057], [0118], [0132]). Nakahata et al. further teaches that the presence of the Fe based nanocrystals enables the soft magnetic layers to be easily fragmented along the crystal grain boundaries [0130].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil electronic component of Park et al. by using the soft magnetic layers made of Fe-based nanocrystalline alloy having a composition meeting the claimed ranges and Fe-based nanocrystals having an average grain size meeting the claimed range taught by Nakahata et al. as the magnetic metal plates in order to achieve a power inductor having suitable magnetic characteristics, such as low coercivity, to enable miniaturization of the device.
Although Park et al. in view of Nakahata et al. does not expressly teach a particular number of small pieces per layer or per unit area, Nakahata et al. does further teach that the size and interval of the cracks formed in the soft magnetic layers may be set appropriately in order to optimize the permeability and inductance of the magnetic core and to ensure that the soft magnetic layers can be punched with a weak force ([0039], [0046]). In the example shown in Fig. 3, the average crack interval is about 0.93 mm, where 12 small pieces are present in a 16 mm2 observation area ([0044]), thus corresponding to 75 pieces/cm2. Nakahata et al. further teaches that the average crack interval is 0.015 mm or more and 1.0 mm or less, more preferably 0.075 mm or more and 0.75 mm or less [0046]. Therefore, if the average crack interval is decreased from the example shown in Fig. 3 to within the preferred range of Nakahata et al. by increasing the number of intersections, the number of small pieces per area would correspondingly increase.
It would have been obvious to one of ordinary skill in the art to have determined the optimum value of a result-effective variable such as the number of small pieces per layer and the number of small pieces per unit area through routine experimentation, especially given the teachings in Nakahata et al. regarding the desire to optimize the average crack interval in order to achieve sufficient magnetic permeability and inductance values for the magnetic core while ensuring that the soft magnetic layers can be easily punched with a weak force. See MPEP 2144.05(II).
Regarding claim 3, Park et al. in view of Nakahata et al. teaches all of the limitations of claim 1 above, and Park et al. further teaches that magnetic metal plates (71) and thermosetting resin layers (72; adhesion layers) are alternately laminated (Fig. 4, [0075]).
Regarding claim 4, Park et al. in view of Nakahata et al. teaches all of the limitations of claim 1 above, and Park et al. further teaches that the magnetic metal plates are arranged substantially in parallel with a direction in which the magnetic flux flows to allow for a smooth flow of magnetic flux and in order to enable an increased inductance [0051].
Regarding claim 5, Park et al. in view of Nakahata et al. teaches all of the limitations of claim 1 above, and Park et al. further teaches that the magnetic body comprises a magnetic-substance-containing resin in the form of a magnetic powder layer (60) and first and second cover parts (51, 52) which each contain magnetic metal powder (61) and a thermosetting resin ([0055], [0069]-[0070]). Park et al. further teaches that the magnetic-substance-containing resin covers at least a part of the coil part and at least a part of the magnetic metal plates of the laminate ([0068], [0096]-[0098], Figs. 2, 4, 6).
Regarding claim 7, Park et al. in view of Nakahata et al. teaches all of the limitations of claim 1 above, and while Park et al. does not expressly teach a thickness of the metal magnetic plates, Nakahata et al. further teaches that the thickness of the soft magnetic layers is not particularly limited but may be, for example, 14 to 30 µm ([0079], [0114]), which falls squarely within the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set a thickness of the soft magnetic layers within the claimed range, as taught by Nakahata et al., based on the suitability of such thicknesses for ensuring the necessary handleability and magnetic properties of the soft magnetic layers. Furthermore, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 8, Park et al. in view of Nakahata et al. teaches all of the limitations of claim 1 above, and while Park et al. does not expressly teach a volume occupation of magnetic material in the laminate, Nakahata et al. teaches that a volume ratio (space factor) of the magnetic material in the magnetic core is 70% or more and 99.5% or less so that the saturation magnetic flux density is sufficiently high and so that the magnetic core is less likely to be damaged and is easy to handle [0038]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set a volume occupation of magnetic material containing the soft magnetic layers within the claimed range, as taught by Nakahata et al., in order to optimize the magnetic properties, including the saturation magnetic flux density, of the magnetic core and the handleability and durability thereof.
Regarding claim 11, Park et al. in view of Nakahata et al. teaches all of the limitations of claim 1 above, and Park et al. further illustrates an exemplary laminate (70; laminated body) which contains 4 soft magnetic layers (Figs. 6, 7B).
Regarding claim 12, Park et al. in view of Nakahata et al. teaches all of the limitations of claim 1 above. As noted above, Nakahata et al. teaches several Examples in which the change in coercivity ΔHc between the soft magnetic layers before and after the fragmentation and punching processes is within the range of 7.5 A/m or less and in which the claimed composition formula is satisfied ([0124]-[0125], Tables 1-16). For example, each of Sample Nos. 70a-73 in Table 9 satisfy the composition formula expressed in claims 1 and 12 and exhibit a ΔHc of 7.5 A/m or less. 
Regarding claim 13, Park et al. in view of Nakahata et al. teaches all of the limitations of claim 1 above. As noted above, Nakahata et al. teaches several Examples in which the change in coercivity ΔHc between the soft magnetic layers before and after the fragmentation and punching processes is within the range of 3.8 A/m or less and in which the claimed composition formula is satisfied ([0124]-[0125], Tables 1-16). For example, Sample Nos. 19, 21b, and 22 in Tables 1-2 each satisfy the composition formula expressed in claims 1 and 13 and exhibit a ΔHc of 3.8 A/m or less. 


Response to Arguments
Response-Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 5-9 of the remarks filed August 9, 2022, with respect to amended claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In light of the amendments to claim 1, Nakahata et al. is used as a secondary reference in combination with Park et al. to address the new limitations regarding the change in coercivity of the laminated body and the number of small pieces into which the soft magnetic layers are divided.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoon et al. (US 2022/0270792) teaches an Fe-based soft magnetic alloy for use in a coil part, wherein a ribbon sheet of the alloy is divided into pieces having a suitable size and spacing to achieve an optimal permeability and magnetic loss ([0093]-[0094]). Yoon et al. further teaches alloy compositions such as Fe80.3B16.8C1.0Cu0.9Nb1.0 which have a coercivity of about 4 A/m (Table 1) but does not appear to teach that the ribbon sheets are punched after the flake treatment.
Urata (JP 2018-049921, machine translation via EPO provided) teaches a laminated magnetic core (100) comprising a plurality of nanocrystalline layers (101) which are divided into a plurality of nanocrystalline pieces (103) by punching ([0026]-[0033], Figs. 1, 3, 4, 6). Urata further teaches that since nanocrystalline ribbons are more brittle than amorphous ribbons, the nanocrystalline layers can be punched at relatively low pressure [0075].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785